DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed on 3/3/2021. It is noted that in the amendment, applicant has made changes tote drawings and the claims. Regarding to the claims, applicant has amended claims 1, 10, 14-15, 17 and 19; canceled claim 8; and added two dependent claims, i.e., claims 21-22, into the application. As amended and newly-added, the pending claims are claims 1-7, 9-19 and 21-22. Note that claim 20 was canceled in the amendment of 6/29/2020.
Response to Arguments
3.	The amendments to the drawings and the claims as provided in the amendment of 3/3/2021 and applicant's arguments provided in the mentioned amendment, pages 8-13, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings as set forth in the office action of 12/3/2020, the amendments to the drawings as provided in the amendment of 3/3/2021 and applicant’s arguments provided in the mentioned amendment, pages 8-9, have been fully considered and found persuasive. Thus, the objections to the drawings as set forth in the office action of 12/3/2020 are now withdrawn;
B) Regarding to the rejections of claims 1-3 and 8-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejection of claims 1-3 and 8-19 under 35 U.S.C. 112(b) 
C) Regarding to the rejection of claims 1-2, 8-9 and 12-15 under 35 U.S.C. 103 as being unpatentable over Eckhardt (US Publication No. 2014/0022649), as set forth in the office action of 12/3/2020, the amendments to the claims as provided in the amendment of 3/3/2021 and applicant’s arguments provided in the mentioned amendment, pages 12-13, have been fully considered and found persuasive. Thus, the rejections to the claims 1-2, 8-9 and 12-15 under 35 U.S.C. 103 as being unpatentable over Eckhardt (US Publication No. 2014/0022649), as set forth in the office action of 12/3/2020, is now withdrawn.
Election/Restrictions
4.	Claim 1 is allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 12/3/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/3/2020 is now withdrawn.  Claims 4-7, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
5.       The two replacement sheets contained corrected figures 3 and 4 were received by the Office on 3/3/2021. As a result of the changes to the drawings, the application now contains a total of thirty-nine sheets of figures 1, 2A-2B and 3-39 which includes thirty-seven sheets of figures 1, 2A-2B, and 5-39 as filed on 8/29/18, and two replacement sheets contained corrected figures 3 and 4 as filed on 3/3/2021.  The mentioned thirty-nine sheets of figures 1, 2A-2B and 3-39 are now approved by the examiner.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	The application has been amended as follows: 
In the claims:
In each of claims 4-7: on line 1 of each claim, changed the status indicator of each claim from “(Withdrawn)” to --(Original)--.
Allowable Subject Matter
8.	Claims 1-7, 9-19 and 21-22 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
A) The optical system as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Publication No. 2014/0022649, by the limitations related to the structure of the system which comprises a catadioptric optical element having a convex reflector, a hardware aperture and a decompression lens wherein the aperture is located between the catadioptric optical element and the decompression lens and the system satisfies the features thereof “the decompression lens … 150 cy/mm” as recited on lines 11-23 of the claim;
B) The optical system as recited in the independent claim 16 is allowable with respect to the prior art, in particular, the US Publication No. 2014/0022649, by the limitations related to the structure of the system which comprises a catadioptric optical element having a convex reflector, and a decompression lens wherein the decompression lens and the system satisfies the features thereof “the decompression lens … between 6.5:1 and 2.3:1” as recited on lines 6-17 of the claim; and
C) The optical system as recited in the independent claim 19 is allowable with respect to the prior art, in particular, the US Publication No. 2014/0022649, by the limitations related to the structure of the system which comprises a catadioptric optical element having a convex reflector, a hardware aperture and a decompression lens wherein the aperture is located between the catadioptric optical element and the decompression lens and the system satisfies .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872